Citation Nr: 0700897	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for hypothyroidism. 

2. Entitlement to an initial disability rating higher than 10 
percent for chronic low back pain secondary to lumbar 
spondylolisthesis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1983 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for 
hypothyroidism and assigned a 10 percent disability rating, 
effective November 1, 2000.  In that same rating decision, 
the RO granted service connection for chronic low back pain 
secondary to lumbar spondylolisthesis and assigned a 10 
percent disability rating, effective November 1, 2000.  


FINDINGS OF FACT

1.  The veteran's hypothyroidism is manifested by 
fatigability and a continuing requirement for medication; 
constipation is not shown.

2.  The veteran's chronic low back pain secondary to lumbar 
spondylolisthesis is manifested by muscle spasms. 


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2006).  

2.  The criteria for a 20 percent disability rating for 
chronic low back pain secondary to lumbar spondylolisthesis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.1, 4.40, 
4.71a, Diagnostic Code 5239 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Hypothyroidism

The veteran has appealed the RO's April 2001 grant of a 10 
percent initial disability rating for service connected 
hypothyroidism.  In a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The veteran contends that she is entitled to an initial 
disability rating greater than 10 percent for the 
manifestations of her service connected hypothyroidism.  
Diagnostic Code 7903 provides for a 30 percent disability 
rating for hypothyroidism characterized by fatigability, 
constipation, and mental sluggishness.  A 10 percent rating 
is assigned for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  
38 C.F.R. § 4.119, Diagnostic Code 7903.  

Abnormal thyroid stimulating hormone (TSH) levels were noted 
during the veteran's July 2000 separation examination and a 
diagnosis of hypothyroidism was reached.  The veteran began 
hormone treatment at this time.  In March 2001 she sought 
treatment for increased symptoms.  In May 2001, she informed 
her physician that she felt sluggish when she did not 
exercise, although she was not tired when she remained 
active.  Her physician noted that her TSH levels were at 
goal.  In July 2001, she complained of fatigue and decreased 
concentration.  She reported feeling better the following 
week and reported that her symptoms fluctuated on a daily 
basis.  

The veteran sought treatment for gastric pain and changes in 
her bowel habits in December 2001.  Her physician suspected 
irritable bowel syndrome, although no diagnosis was reached.  
She continued to complain of pain and increased bowel 
movements in January 2002.  Signs of weight loss and anorexia 
were observed.  Her mid-epigastrium was painful to palpation.  
Her physician noted that increased thyroid levels may be 
contributing to her gastric pain and diarrhea, although a 
definitive diagnosis was not reached.  

She underwent a VA endocrine disease examination in April 
2003.  The examiner noted that the veteran's hormone 
medications had recently been adjusted and her TSH levels 
were good.  The veteran reported some fatigability, although 
it was not excessive.  She also reported treatment for 
anxiety.  On examination, no abnormal thyroid was felt and no 
adenopathy was noted.  Her blood studies were normal.  The 
examiner concluded that the veteran was responding well to 
adjustments in her thyroid medication.  In May 2003, she 
sought treatment for midday fatigue despite sleeping through 
the night.  

The veteran testified in support of her claim before the 
undersigned Veterans Law Judge in July 2004.  She reported 
fluctuating energy levels and episodes of fatigue.  She also 
attested to diminished short term memory and decreased 
concentration.  She stated that the episodes of decreased 
concentration occur every two weeks and last for two to three 
hours.  Although this condition has not prevented the veteran 
from maintaining employment, she explained that she must 
occasionally work longer hours to compensate for her lack of 
concentration.  In addition, her mental sluggishness causes 
her some embarrassment.  The veteran testified to some 
abdominal discomfort and changes in her bowel habits, which 
she attributed to anxiety.  An August 2005 statement from the 
veteran indicates that she no longer experiences multiple 
bowel movements, although she states that her hypothyroidism 
has caused bloating.  She denied experiencing constipation as 
a symptom of her hypothyroidism.   

In light of the evidence of record, the veteran is not 
entitled to an initial disability rating in excess of 10 
percent for service-connected hypothyroidism.  First, 
although the veteran has demonstrated evidence of persisting 
fatigue, she has testified that her lack of concentration and 
short term memory loss is intermittent and only lasts for a 
few hours.  Further, she has not experienced constipation as 
a symptom of her hypothyroidism.  Although she sought 
treatment for changes in her bowel habits, she did not 
experience constipation.  The Board finds, therefore, that 
the criteria for an increased disability rating are not met.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

2.	Chronic low back pain 

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
38 C.F.R. § 4.114 provides that a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  The RO granted service 
connection for chronic low back pain, and evaluated the 
condition pursuant to Diagnostic Code 5299-5293 for 
intervertebral disc syndrome.  May 2001 x-rays of the 
veteran's lumbar spine reflected grade I anterior 
spondylolisthesis of L5 on S1.  A June 2006 RO adjudication 
evaluated the veteran's lumbar spondylolisthesis by analogy 
to intervertebral disc syndrome.  However, in July 2004, the 
veteran testified that she experiences back pain every day, 
although the pain does not prevent her from retaining 
employment.  Since the veteran does not experience 
incapacitating episodes of back pain, her lumbar spine 
disability is most appropriately evaluated pursuant to 
Diagnostic Code 5239 for spondylolisthesis rather than 
Diagnostic Code 5237for lumbosacral strain or Diagnostic Code 
5243 for intervertebral disc syndrome.  

The veteran has appealed the RO's April 2001 grant of a 10 
percent initial disability rating for service connected 
chronic low back pain.  In a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003. See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4 (2005)). VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran. If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 
3-00.

In assigning the 10 percent rating in April 2001, the RO 
applied the version of the rating criteria that was 
previously in effect. In the June 2005 statement of the case, 
the RO considered and applied the revised rating criteria in 
continuing the 10 percent rating. The Board finds, therefore, 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to her. See Bernard v 
Brown, 4 Vet. App. 384 (1993).

According to the original rating criteria, Diagnostic Code 
5295, which applied to low back strain, provided for a 40 
percent disability rating for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation was assigned for moderate 
lumbosacral strain where the symptoms were muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 10 percent evaluation 
applied if the symptoms consisted of characteristic pain on 
motion. 38 C.F.R. § 4.71a (1992).
Subsequent to the September 2003 amendments, lumbar 
spondylolisthesis is evaluated pursuant to Diagnostic Code 
5239.  The General Rating Formula for Diseases and Injuries 
of the Spine is used to evaluate Diagnostic Code 5239. With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating applies if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if the disability 
is manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. For 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies. 38 
C.F.R. § 4.71a (2005). Note 4 of the General Rating Formula 
for Diseases and Injuries of the Spine requires that each 
range of motion measurement be rounded to the nearest five 
degrees. 

Outpatient records from 2002 document muscle spasms on 
several occasions.

The veteran underwent a VA medical examination in April 2003.  
On examination, her physician noted questionable 
thoracolumbar scoliosis.  No catches or abnormalities were 
felt with any joint manipulations or movements.  Deep tendon 
reflects were felt to be bilaterally equal.  The examiner 
concluded that the veteran experienced some pains with deep 
palpation on the spinous process in the lumbosacral thoracic 
area and a possible 10 degree scoliosis felt clinically.  

July 2003 VA treatment records reflect mid-back spasms and 
complaints of gradually worsening pain.  An October 2003 
opinion statement from her private physician notes paraspinal 
muscle spasms in the veteran's bilateral lumbar spine.  Acute 
tenderness was also noted at the sacroiliac junction 
bilaterally. November 2003 x-rays revealed grade I 
anterolisthesis of L5 on S1, as well as lucencies through the 
L5 pars interarticularis bilaterally.  The interpreting 
physician concluded that these findings were consistent with 
spondylolysis.  No evidence of acute fracture or additional 
abnormalities were noted.  

The veteran submits a May 2004 opinion statement from her 
private physician, which confirmed her diagnosis of 
spondylolysis.  On examination, tenderness over the L5-S1 
junction with muscle spasms bilaterally was noted.  Her 
physician noted that the veteran's five year progression of 
pain indicated that her condition is not healing.  

During her July 2004 Board hearing, she testified that she 
experiences pain on forward bending.  She reported an 
unwillingness to bend backwards to any degree due to pain.  
Although she is able to bend from side to side, she states 
that twisting her back results in pain.  She also reported an 
occasional limp due to back spasms.  She reiterated her 
complaints of pain, weakness, limited motion, and an abnormal 
gait in an August 2005 lay statement.   

Also of record is a May 2005 VA medical opinion.  After 
review of the veteran's claims file, the examiner concluded 
that the veteran currently experiences L5 spondylolysis with 
grade I anterior spondylolisthesis of L5 on S1 due to L5 pars 
defect that is congenital and service aggravated.  The 
examiner noted that the veteran's lumbar spine disability 
appears to be a chronic condition that will require ongoing 
care.  

Under the present facts, it appears the original rating 
criteria are more favorable to the veteran, in light of 
clinical evidence of muscle spasms in her lumbar spine.  The 
Board finds that the criteria for a 20 percent disability 
rating for chronic low back pain secondary to lumbar 
spondylolisthesis are met.  The evidence does not reveal 
manifestations of the veteran's lumbar spine disability 
warranting a rating higher than this for a specific period or 
"staged rating" at any time since the effective date of the 
claim.  Fenderson, 12 Vet. App. 119, 126-27 (1999).



Extraschedular Ratings

The Board must also consider whether an extraschedular rating 
may be in order.  The Board does not have authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321 (b)(1), and 
given the circumstances, there is no basis to refer this 
matter to designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.  

There is no evidence that the veteran's service connected 
hypothyroidism or chronic low back pain have resulted in 
frequent hospitalizations during the time period relevant to 
her December 2000 claims for service connection.  Although 
the veteran testified that episodes of mental sluggishness 
force her to work longer hours to complete tasks, she has 
maintained full-time employment and denies excessive absences 
due to her hypothyroidism.  The veteran has explicitly stated 
that although she suffers from aches and rigidity as a result 
of her chronic low back pain, her disability does not affect 
her employment.  The evidence does not indicate that the 
veteran's disabilities interfere with employment beyond that 
contemplated by the evaluation assigned in the rating 
schedule.  In the absence of evidence documenting exceptional 
or unusual circumstances, her service-connected 
hypothyroidism and chronic low back pain disabilities alone 
do not place her in a position different from other veterans 
with a combined 30 percent rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
increased disability ratings in correspondence dated May 2003 
by informing her of the evidence she was required to submit, 
including any evidence in her possession, and the evidence 
that the RO would obtain on her behalf.  The May 2003 notice 
was sent before the June 2005 supplemental statement of the 
case, which re-adjudicated the veteran's claims for an 
increased rating. 

The veteran has not received notice regarding the criteria 
for assignment of disability ratings and effective dates of 
disability benefits.  However, the RO can rectify the lack of 
notice prior to assigning a disability rating and effective 
date for the benefits awarded by this decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO obtained her private 
and VA treatment records and provided the veteran a VA 
medical examination in April 2003, and obtained a 
supplemental VA medical opinion in May 2005.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating this 
claim. 





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


